DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Alcidi reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2009/0050491) in view of Azer et al. (US 2011/0295091) and Alcidi (US 2006/0206180) and Lewis et al. (US Patent No. 6773671).
Regarding claim 1, Brown teaches a dynamic sensor device (Abstract; 20) comprising: 
Brown is silent on a signal interface that includes a first portion of the signal interface including a radio transceiver configured to receive user input sent over a communication network, and a second portion of the signal interface configured to release at least one predetermined signal of a plurality of predetermined signals based on the user input;
Azer a system of medical sensors (Paragraph 0018) which includes a first portion of the signal interface including a signal interface that includes a radio transceiver configured to receive user input sent over a communication network, and a second portion of the signal interface configured to release at least one predetermined signal of a plurality of predetermined signals based on the user input (Paragraphs 0009, 0023, and 0038-0041; the multiple patient samples being seen as the plurality of stimuli; being able to remotely control which patient sample is being used for analysis which in combination with Brown would be the signal/fluid sample used in the reaction portion of Brown)
Brown teaches a reaction portion (at least 70) comprising a biological-based or chemical-based ink (Paragraphs 0016-0017) that reacts in response to the at least one 
an electrode (at least 76 and 80 and 84) adjacent to the reaction portion (Figure 1; elements of the same system can all be considered adjacent each other) that detects the reaction by the biological-based or chemical-based ink in the reaction portion in response to the at least one predetermined signal (Paragraphs 0016, 0019, and 0027) and generates a detection signal upon detection of the reaction (Paragraph 0018: the processor tracks the amount of time it takes for fluid to travel between electrodes, the electrodes must inherently send a signal to the processor to communicate; If a processor communicates with an electrode in some manner, the processor must receive a signal from the electrodes in order to analyze. Thus implicitly some ‘detection signal’ would be generated by the electrodes; Further per Paragraph 0022: ‘the redox reactions occur, and a current is generated and sent to the processor. The processor determines which new test sensor version is being used based on the amount of current generated during the redox reactions’ thus showing a signal being sent to the processor, the current is generated from/by the electrode given the reaction occurs because of the electrode and ‘no reaction will occur because the applied potential is too low. Thus, no current is generated.’ if there is no reaction no current/signal is generated thus the electrode detects the “reaction” and sends a signal upon “detection of the reaction”); and 
Brown and Azer teach the radio transceiver of the signal interface (Paragraph 0018: the processor of Brown; Paragraphs 0008-0009, 0020, and 0023 of Azer) emitting a communication signal based on the electrode detecting the reaction (Paragraph 0016 and 0018-0019 of Brown; Paragraphs 0008-0009, 0020, and 0023 of Azer).
It would have been obvious to one of ordinary skill in the art to have modified Brown with Azer because it allows for quicker analysis by allowing for remote usage (Paragraphs 0003 of Azer).

Brown is silent on the porous membrane.
Alcidi teaches sensor device (5) including a porous membrane layer (Paragraph 0025; ‘conductive membrane’) comprising an adhesive substrate attachable to skin (Paragraph 0025; ‘membrane of the active electrode 5 is coated with a layer of adhesive…to ensure a proper and full contact with the patient’s skin’), wherein the reaction portion is further configured to receive a stimulus of interest from the skin through the porous membrane layer when the adhesive substrate is attached to the skin (Paragraph 0025; ‘conductive membranes’ of an electrode allow a signal to be transferred to the electrode through the membrane; examiner notes this limitation is conditional language (the ‘when’ language) in an apparatus claim and thus wouldn’t be given patentable weight, but in the interest of compact prosecution examiner has provided the aforementioned citation from the Alcidi reference)
It would have been obvious to one of ordinary skill in the art to have modified Brown with Alcidi because it aids in ensuring proper and full contact with the patient's skin (Paragraph 0025 of Alcidi).
Regarding claim 3, Brown teaches wherein the reaction by the biological-based or chemical-based ink includes a change in an electronic state that is detectable by the electrode (Paragraph 0021-0022 and 0024-0026).
claim 4, Brown teaches wherein an extent of the change in electronic state correlates to a measurement of the at least one predetermined signal to which the biological-based or chemical-based ink reacts (Paragraph 0021-0022 and 0024-0026).
Regarding claim 5, Brown teaches wherein the detection signal generated by the electrode indicates the extent of the change (Paragraph 0021-0022 and 0024-0026).
Regarding claim 6, Brown teaches further comprising a signal conditioning circuit that transduces the detection signal from the electrode (Paragraph 0021-0022).
Regarding claim 7, Brown teaches further comprising a microcontroller that modifies the detection signal from the electrode to yield a detection modified signal (Paragraph 0021-0022).
Regarding claim 8, Brown teaches wherein the communication signal emitted by the radio transceiver of the signal interface is further based on the modified detection signal by the microcontroller (Paragraph 0021-0022).
Regarding claim 9, Brown teaches wherein the modified signal is based on an analysis by the microcontroller, the analysis regarding the reaction by the biological-based or chemical-based ink (Paragraph 0021-0022).
Regarding claim 10, Brown teaches wherein the modified signal is based on preprogrammed settings of the microcontroller (Paragraph 0021-0022).
Regarding claim 11, Brown teaches wherein the preprogrammed settings are based on previous analyses by the microcontroller (Paragraph 0021-0022).
Regarding claim 12, Brown teaches wherein the preprogrammed settings are customized based on a user input received by the radio transceiver of the signal interface (Paragraph 0021-0022).
Regarding claim 13, Brown is silent on the communications network. Azer teaches wherein the radio transceiver of the signal interface further receives the user input, the user input having been sent over a communication network from an electronic device (Paragraphs 0018, 0020, 0023, and 0039-0041). It would have been obvious to one of ordinary skill in the art 
Regarding claim 14, Brown is silent on the ink being disposed in a pattern. Lewis teaches wherein the biological-based or chemical-based ink is disposed in a pattern within the reaction portion, and wherein the reaction by the biological-based or chemical-based ink in response to the at least one predetermined signal includes a visual change to the pattern (Column 1, Line 61-Column 2, Line 27; ‘In another embodiment, the indicator comprises an optically detectable pattern capable of Signaling to or being detected by an optical detector in the test port. In preferred embodiments, the optically detectable indicator comprises a pattern formed by a printable ink’). It would have been obvious to one of ordinary skill in the art to have modified Brown with Lewis because it reduces the need for a complex or expensive port/test strip design as well as providing a device that is able to have a multiplicity of testing functions (Column 1, Lines 61-58 of Lewis).
Regarding claim 15, Brown is silent on the biological-based or chemical-based ink being disposed in a pattern. Lewis teaches wherein the pattern is recognizable by a camera or electronic reader (Column 1, Line 61-Column 2, Line 27; ‘In another embodiment, the indicator comprises an optically detectable pattern capable of Signaling to or being detected by an optical detector in the test port. In preferred embodiments, the optically detectable indicator comprises a pattern formed by a printable ink’). It would have been obvious to one of ordinary skill in the art to have modified Brown with Lewis because it reduces the need for a complex or expensive port/test strip design as well as providing a device that is able to have a multiplicity of testing functions (Column 1, Lines 61-58 of Lewis).
Regarding claim 17, Brown teaches wherein the biological-based or chemical-based ink is disposed in the reaction portion in a manner as to come into contact with the at least one predetermined signal when the at least one predetermined signal is present in at least one of wearer skin, environment surrounding the reaction portion, and a foreign object that contacts the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2009/0050491) in view of Azer et al. (US 2011/0295091) and Alcidi (US 2006/0206180) and Lewis et al. (US Patent No. 6773671) as applied to claim 1 above and in further view of Romito et al. (US Patent No. 4382063).
Regarding claim 16, Brown is silent on the olfactory/tactile change. Romito teaches wherein the reaction by the biological-based or chemical-based ink includes an olfactory change or a tactile change (Column 3, Lines 33-40; Column 4, Lines 47-57; the compound/gas produced from the reaction has an olfactory change). It would have been obvious to one of ordinary skill in the art to have modified Brown with Romito because it adds an additional indicator beyond just a visual one thus aiding in the diagnosis and further because Romito teaches that inks reacting to form a gas is known in the art (Column 1, Lines 53-61 of Romito).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791